FOR PUBLICATION
                                                    Nov 06 2014, 8:53 am




ATTORNEYS FOR APPELLANT:                    ATTORNEYS FOR APPELLEE:
TODD ESS                                    GREGORY F. ZOELLER
Indianapolis, Indiana                       Attorney General of Indiana

STEPHEN GERALD GRAY                         IAN MCLEAN
Indianapolis, Indiana                       Deputy Attorney General
                                            Indianapolis, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA

VICTOR KEEYLEN,                             )
                                            )
                                            )
       Appellant-Defendant,                 )
                                            )
           vs.                              )       No. 49A05-1308-CR-419
                                            )
STATE OF INDIANA,                           )
                                            )
                                            )
       Appellee-Plaintiff.                  )

                    APPEAL FROM THE MARION SUPERIOR COURT,
                              CRIMINAL DIVISION 20
                         The Honorable Steven Eichholtz, Judge
                           Cause No. 49G20-1106-FA-40850


                                 November 6, 2014
                   OPINION ON REHEARING – FOR PUBLICATION

MATHIAS, Judge
       Victor Keeylen (“Keeylen”) has filed a petition for rehearing of our opinion

affirming the Marion Superior Court’s denial of his motion to suppress. We grant

Keeylen’s petition to clarify one factual issue, but otherwise affirm our opinion in all

respects.

       In our original opinion, we stated that “Detective Graber submitted the probable

cause affidavit to the very same trial court and trial judge who had been authorizing the

GPS searches for over a year. It is unlikely that he thought that the omission of this

information would mislead the trial judge.” Keeylen v. State, 14 N.E.3d 865, 877 (Ind.

Ct. App. 2014).

       In his petition for rehearing, Keeylen notes that the judicial officer who issued the

search warrant did not issue all of the orders authorizing the GPS tracking. However, the

Commissioner who issued the warrant did issue the final order authorizing the GPS

tracking. Cf. Exhibits Vol., Defendant’s Ex. A1, p. 3, B11, p. 11.1 And the last four

authorization orders were issued by this very same court, Criminal Division 11.2 Id.,

Defendant’s Ex. B8 – B11.

       The point we made in our original opinion remains valid: it is unlikely that

Detective Graber was attempting to mislead the judicial officer issuing the search warrant

by omitting information regarding the GPS tracking because the same judicial officer




1
  This judicial officer appears to be the Commissioner for Marion Superior Court, Criminal Division 11.
See id.
2
  The previous seven authorization orders were issued by Marion Superior Court, Criminal Division 20,
the court where Keeylen was tried and convicted. Id., Defendant’s Ex. B1 – B10.
                                                  2
who issued the search warrant had previously authorized the GPS tracking and was thus

well aware of the GPS tracking.

      Aside from this factual clarification, we affirm our original opinion in all respects.

FRIEDLANDER, J., and PYLE, J., concur.




                                             3